DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a flexible power device, comprising: a first conductive terminal; a second conductive terminal; a flexible power overlay, comprising: a conductive backplane; a first solid state switch having a first source terminal connected with the conductive backplane and a first drain terminal connected with the first conductive terminal; and a second solid state switch having a second source terminal connected with the conductive backplane and a second drain terminal connected with the second conductive terminal; and a controller module configured to selectively operate the first and second solid state switches to enable conductive communication between the first conductive terminal and the second conductive terminal; wherein the flexible power device form is adapted to be physically interchangeable with a conventional switchable power device.
Claim 17 is allowable over the prior art of record, because the prior art of record does not disclose a solid state switchable power device for a power distribution system, comprising: a first contactor terminal; a second contactor terminal; a flexible power overlay adapted to conform to the first contactor terminal and the second contactor 
Claim 20 is allowable over the prior art of record, because the prior art of record does not disclose an electrical power distribution system, comprising: a power source; a set of electrical loads; a solid state power contactor, comprising: a first conductive terminal connectable with the power source; a second conductive terminal connectable with at least a subset of the electrical loads; a flexible power overlay, comprising: a conductive backplane; a first solid state switch having a first source terminal connected with the conductive backplane and a first drain terminal connected with the first conductive terminal; and a second solid state switch having a second source terminal connected with the conductive backplane and a second drain terminal connected with the second conductive terminal; and a controller module configured to selectively operate the first and second solid state switches to enable selective conductive interconnection between the first conductive terminal and the second conductive terminal to interconnect the power source with the subset of the electrical loads; wherein the solid state power contactor form is adapted to be physically interchangeable with a conventional electro-mechanical contactor.



Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CARLOS AMAYA/Primary Examiner, Art Unit 2836